The indictment in this case charged defendant with the offense of murder in the first degree. Specifically: that he unlawfully and with malice aforethought killed Cora Parrish by driving an automobile truck over, upon or against her, etc. It was returned into open court and filed on January 6, 1943. The case was tried on the 28th day of April, 1943, resulting in the conviction of the defendant of the offense of manslaughter in the second degree and his punishment was fixed at $500 fine and at hard labor for the county for a term of one year. Sentence was accordingly passed upon him, and from the judgment of conviction this appeal was taken.
Upon examination we find the appeal is upon the record proper. There is no transcript of the testimony.
There appears upon the record a number of "given" and "refused charges." Also a motion for a new trial which was refused by the lower court.
Upon this status, the only question presented on this appeal for our consideration is the regularity of the proceedings as disclosed by the record. Upon examination we find the record regular in all respects. No error being apparent, it follows that the judgment of conviction from which this appeal was taken must be, and is, affirmed.
Affirmed.